Citation Nr: 1135539	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for atherosclerotic coronary artery disease.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the Veteran's service-connected postoperative residuals of internal derangement of the right knee.  

3.  Entitlement to an increased rating for postoperative residuals of internal derangement of the right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1988 and from December 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the Board in August 2010.  A transcript of the testimony provided at that hearing has been associated with the claims file.  

The issue of an increased rating for postoperative residuals of internal derangement of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran's atherosclerotic coronary artery disease was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, including in failing to diagnose the disorder, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  

2.  A rating decision in September 2004 denied service connection for left hip strain, to include as due to undiagnosed illness.  The Veteran was notified of that decision in September 2004 and did not file a notice of disagreement within one year of that notice.  

3.  Evidence added to the record since the final September 2004 rating decision concerning service connection for a left hip disorder presents a reasonable possibility of substantiating the claim.  

4.  The medical evidence shows that bursitis of the left hip is proximately due to service-connected postoperative residuals of internal derangement of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for atherosclerotic coronary artery disease have not been met. 38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).  

2.  Left hip bursitis is proximately due to the Veteran's service-connected postoperative residuals of right knee internal derangement.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Overton v. Nicholson, 20 Vet. App. 427 (2006).  

With respect to the Dingess requirements, the RO's February 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO's February 2007 letter also provided the Veteran with notice as to what type of information and evidence is needed to reopen a previously denied service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finally, an RO letter in January 2005 notified the Veteran what type of information and evidence was needed to establish a claim for compensation under 38 U.S.C.A. § 1151.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Section 1151 Claim

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.  

The Veteran contends that VA compensation benefits are warranted under the provisions of 38 U.S.C.A. § 1151 for additional disability which resulted from VA's failure to diagnose coronary artery disease that was later diagnosed and treated in 2004.  

Pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  

At his Board hearing, the Veteran testified, in essence, that he believed that his heart condition was worse because of the delay caused by VA's failure to diagnose the condition earlier.  

A VA clinic telephone triage note in December 1999 states that the Veteran reported that he had been seen in a private emergency room several days earlier complaining of chest pressure and right arm numbness.  He indicated that a cardiac workup at that time, including an electrocardiogram (EKG), was normal.  He was advised at the time of the emergency room visit to follow up in February 2000.  The Veteran told the VA triage nurse that he was not experiencing severe symptoms "or anything like to go the ER again."  He just wanted to be seen at an earlier date.  He was seen the following day in the VA clinic by a physician who noted non-specific right-sided chest tenderness; musculoskeletal etiology was suspected.  A trial of Motrin and Zantac was recommended, with further follow-up if the symptoms worsened or did not resolve.  

The Veteran was next seen by VA in February 2000, when he stated that he was still having retrosternal chest pressure, with radiation to his right upper chest.  He indicated that the pressure (not pain) may be made worse by eating, although it would develop without eating as well.  A treadmill stress test was conducted in February 2000 during which the Veteran achieved a very high workload.  It was noted that his chest pressure decreased during exercise, and there were no other significant symptoms.  Borderline changes were seen on EKG.  The test was determined to be "equivocal."  Although a stress thallium test was reportedly scheduled, the records do not reflect that the test was completed.  

The VA records also show that the Veteran was seen frequently from March 2000 through September 2004 for other problems that included asthma and a sliding hiatal hernia with moderate gastroesophageal reflux.  Those records do not mention any complaints similar to those noted from December 1999 through February 2000.  

The Veteran was afforded a VA general medical compensation examination on September 8, 2004.  The examiner noted that there was no cardiac symptomatology, and the cardiac examination was unremarkable.  Although the Veteran has stated that he underwent a stress test by VA in March 2004 that failed to reveal any problems, the VA treatment records do not reflect such an evaluation.  However, during a visit in July 2004, he denied having any chest pain, shortness of breath, palpitations, or dizziness.  A note dated September 21, 2004, states that a stress test had been completed, but the report of that examination is not of record.  

A private nuclear stress test completed in October 2004 showed a suggestion of a mild to moderate amount of stress-induced myocardial ischemia likely in the distribution of the right coronary artery and normal left ventricular systolic function with a calculated ejection fraction of 55 percent.  Cardiac catheterization in October 2004 showed severe 3-vessel coronary artery disease including 100% mid to distally occluded right coronary artery, 99% sub-totally occluded proximal left circumflex artery, and 80% proximal intermediate ramus artery stenosis.  There also was mildly reduced left ventricular systolic function with an ejection fraction of 45-50 percent with 2+ mitral regurgitation and normal left ventricular hemodynamics.

The Veteran was hospitalized at a private facility in October 2004 following a myocardial infarction.  A private physician stated in an October 21, 2004, letter that he had attempted to open the Veteran's circumflex artery while performing an intracoronary stent implant, but the circumflex artery and right coronary arteries were totally occluded.  He stated that he suspected that the circumflex artery occlusion was chronic and more likely than not the Veteran's diagonal branch stenosis was the cause of his recent symptoms.  

Private treatment records show that the Veteran sustained a myocardial infarction in March 2005 after a stress test; he subsequently again underwent cardiac catheterization, with angioplasty of the previously stented coronary artery.  

In November 2005, a VA physician reviewed certain of the Veteran's available VA and private treatment records and concluded that there was no evidence of malpractice in the Veteran's treatment.  The physician noted the Veteran's normal September 2004 VA general medical examination and the September 2004 exercise stress test which "was reported negative," as well as his history of shoulder pains and asthma and no history of cardiac disease or hypertension.  

Subsequently, considerable additional VA and private treatment records were received, including additional records of the Veteran's treatment in 2004.  The Board obtained an opinion from a VA specialist in May 2011, asking the cardiologist to determine whether it was at least as likely as not that the Veteran's current atherosclerotic coronary artery disease was caused or aggravated by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault in furnishing treatment to the Veteran prior to October 2004.  The physician reviewed the Veteran's treatment records and discussed his cardiac history in detail and stated that he found no evidence that there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment or not diagnosing coronary artery disease prior to October 2004.  The cardiologist noted that the Veteran had multiple risk factors for developing coronary artery disease - he was morbidly obese, had dyslipidemia, was a longtime smoker, and had obstructive sleep apnea.  He was also non-compliant with advice regarding the need for regular exercise, for diet management (to control weight and cholesterol), and for quitting smoking.  Moreover, the Veteran did not have any significant cardiac symptoms in the years prior to the discovery of his coronary artery disease on angiogram in 2004.  The physician noted in particular that the Veteran had undergone a nuclear exercise test in February 2000 for atypical chest pains, at which time it was reported that he achieved 10.1 METS with good exercise tolerance.  A nuclear myocardial perfusion imaging test was reported as "without any stress induced ischemia," and another stress test in March 2004 showed similar findings to the February 2000 test and was also negative for ischemia.  The cardiologist concluded that it was not likely that the Veteran's current atherosclerotic coronary artery disease was caused or aggravated by VA carelessness, negligence, lack of proper skill, or error in judgment.  

First, the Board recognizes that the VA specialist in May 2011 did not use the correct legal standard (at least as likely as not) in his ultimate medical conclusion.  However, the cardiologist's opinion stated near the outset that there was no evidence of VA carelessness, negligence, lack of proper skill, or error in judgment in treating the Veteran.  Therefore, the Board finds the specialist's use of the incorrect legal standard in his conclusion to be nondeterminative in this case.  It is clear from a reading of the whole opinion that the examiner was providing a definite negative response to the question posed by the Board.  

Further, the May 2011 VA specialist's opinion is supported by the earlier VA physician's statement in November 2005.  More importantly, however, there is no medical evidence suggesting that the medical care provided the Veteran by VA prior to October 2004 in any way contained carelessness, negligence, lack of proper skill, or error in judgment, or that VA's failure to diagnose atherosclerotic coronary artery disease played any role causing or aggravating that disease.  

The Board finds that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  See Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, a rating decision in September 2004 denied service connection for bilateral hip strain on the basis of direct service incurrence and as due to undiagnosed illness; the Veteran was notified of that decision in September 2004 and did not file a notice of disagreement within one year of the mailing of that notice.  Therefore, the September 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 19.26, 20.200, 20.201, 20.202 (2010).  

In September 2006, the Veteran filed a claim for service connection for a left hip condition as secondary to his service-connected right knee disability.  His assertion of a new theory of service connection (here, secondary service connection) is not a new claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  He must still present new and material evidence to reopen his claim.  

Disability that is proximately due to or the result of a service-connected disease or injury also shall be service-connected.  38 C.F.R. § 3.310(a).  But medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service connection is permitted for aggravation of a non-service-connected disability caused by a service-connected condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when aggravation of a veteran's non-service- connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability . . . over and above the degree of disability existing prior to the aggravation.").  

The evidence that was of record in September 2004 included the Veteran's service treatment records, as well as VA treatment records dated from January 1994 to September 2004, and the reports of VA compensation examinations in November 1998 and September 2004.  The service treatment records are negative for any complaints, clinical findings, or diagnosis indicative of a left hip disorder.  The post-service treatment records first show the Veteran's complaint of a dull ache down his hips to both legs in November 1994.  The VA compensation examiner in November 1998 also noted the Veteran's complaint of bilateral hip pain, but the examination at that time was completely normal; the examiner diagnosed subjective pain in both hips.  The September 2004 VA examiner indicated that examination and x-rays of the Veteran's hips were normal, but the examiner diagnosed bilateral hip strain, with residuals.  

Evidence added to the record since September 2004 includes VA and private treatment records dated through February 2010.  In June 2007, the Veteran underwent a VA compensation examination to obtain a medical opinion as to the relationship between any current left hip disorder and the Veteran's service-connected right knee disability.  The examiner diagnosed left hip strain, but stated that "it would be mere speculation to say that there is a causal relationship between his service connected right knee condition and his current day left hip condition."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, if an examiner cannot answer provide a requested medical opinion without resorting to speculation, additional medical evidence may have to be developed, unless the medical evidence itself indicates that determining the cause is speculative.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this case, the June 2007 VA examiner did not provide any rationale or reason as to why it would be speculative to opine regarding the claimed relationship between the Veteran's left hip strain and his service-connected right knee disability.  Moreover, the examiner stated that the Veteran's left hip "started hurting just within the last two years."  However, as noted above, treatment records in the claims file document the Veteran's complaints of aching left hip pain beginning in 1994.  Further, the June 2007 examiner recorded range of motion data for the left hip, but did not comment on the Veteran's gait.  Therefore, the Board finds that the June 2007 VA compensation examination is inadequate for rating purposes.  

However, the Veteran has also submitted a statement from a private physician assistant, dated in August 2010.  The examiner stated that x-rays of the Veteran's pelvis and left hip showed evidence of soft tissue calcification adjacent to the greater trochanter, related to bursitis or tendinitis.  The examiner also indicated that the Veteran's reports of increased pain in his left hip occurred more frequently during and after a flare up of his right knee.  The Veteran's tendency to shift his weight off his right knee had put additional stress and strain on his left hip.  The examiner opined, therefore, that the bursitis in the Veteran's left hip was more likely than not "related to his right knee issues."  

First, the Board finds that the evidence added to the record is new, in that it was not previously of record and considered, and that it is not merely cumulative of previous evidence.  Further, the private physician assistant's opinion is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim, i.e., a causal relationship between his current left hip disorder and his service-connected right knee disability.  That evidence presents a reasonable possibility of substantiating the Veteran's claim.  Therefore, the evidence added to the record since the final September 2004 rating decision is new and material, and the claim is reopened.  

Because the RO addressed the merits of the Veteran's claim, the Veteran is not prejudiced by the Board's doing so as well.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown; see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Because there is no medical evidence indicating that the Veteran developed a left hip disorder during service or that any left hip disorder diagnosed after service is due to injury or disease incurred in service, service connection for a left hip disorder on the basis of direct service incurrence is not established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As discussed above, the June 2007 VA compensation examination report is inadequate for rating purposes.  As such, it carries no probative value concerning the Veteran's service connection claim.  There is no medical evidence finding or suggesting that there is a causal relationship between the Veteran's current left hip bursitis and his service-connected right knee disability.  Thus, there is no medical evidence that is unfavorable to the Veteran's claim.  

On the other hand, the Board accords great weight to the recent opinion by the private physician assistant, who the Veteran testified at his Board hearing is one of his primary care providers.  That examiner knows the Veteran's case well, discussed important aspects of the left hip condition, and provided rationale for his favorable medical opinion.  That examiner's favorable medical opinion is the only medical evidence that addresses the question of a relationship between the Veteran's current left hip disorder and his service-connected right knee disability.  

Therefore, considering all of the evidence of record, in particular that added to the record since the final September 2004 rating decision, and affording the Veteran the benefit of the doubt, the Board finds that the evidence shows that his service-connected postoperative residuals of right knee derangement caused his current left hip bursitis.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for atherosclerotic coronary artery disease is denied.  

Service connection for left hip bursitis, as secondary to the Veteran's service-connected postoperative residuals of internal derangement of the right knee, is granted.  


REMAND

The Veteran was afforded a VA compensation examination in June 2007 that included an examination of his service-connected right knee disability.  The examiner recorded range of motion data for the knee, noting that the Veteran had pain with all movements of the knee.  

At his Board hearing, the Veteran testified that he had received Cortisone injections into his right knee that would help for two to three weeks on several occasions.  He stated that he had pain in his knee especially taking stairs, and that it felt like the knee would go out, like a kind of dislocation.  The Veteran also testified that he had undergone physical therapy about two years ago.  

In light of the Veteran's hearing testimony, all up to date treatment records must be obtained and the Veteran must be afforded another examination to assess the current status of his service-connected right knee disability.  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his service-connected right knee disability since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be scheduled for a VA joints examination to determine the current severity of his service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include active range of motion testing of the knee, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Any pain during range of motion testing must be noted, and the examiner must accurately measure and report where any recorded pain begins when measuring range of motion, with and without repetition.  The examiner must describe all symptomatology due to the Veteran's service-connected right knee disability, to include whether there is any additional disability on use due to pain, instability, weakness, fatigability, or incoordination, or whether there are any flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the above development has been completed, the Veteran's claim for an increased rating for his service-connected right knee disability must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


